MEMORANDUM OPINION
NIX, Judge:
Robert Juarez Lopez was convicted in the District Court of Oklahoma County with the crime of Grand Larceny, case number 34103, and was sentenced to serve 3 years in the penitentiary. From that judgment and sentence he has appealed to this Court asking only appellate consideration of evidence, and consideration that the sentence is excessive.
We have reviewed the record, briefs filed, and find no error which would require reversal or a modification of this case. We are of the opinion that the defendant had a fair and impartial trial, that the evidence amply supports the verdict of the jury, and that the sentence is not excessive.
The judgment and sentence is, accordingly, affirmed.
BRETT, P. J., and BUSSEY, J., concur.